Citation Nr: 9913367	
Decision Date: 05/17/99    Archive Date: 05/26/99

DOCKET NO.  94-24 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to compensation pursuant to 38 U.S.C.A. 
§ 1151 for residuals of calcification of right ureteral 
stent.

2.  Entitlement to an increased rating for post traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S.M. Cieplak, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to December 
1945.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of March 1993 and 
August 1995 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio, which denied the 
benefits sought on appeal. 

The issue of entitlement to compensation pursuant to 
38 U.S.C.A. § 1151 for residuals of calcification of right 
ureteral stent will be addressed in the Remand portion of 
this decision. 


FINDINGS OF FACT

1.  For the period prior to April 28, 1998, the veteran's 
service-connected PTSD was productive of no more than 
definite social and industrial impairment and no more than 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks.

2.  For the period from April 28, 1998, the veteran's 
service-connected PTSD is productive of no more than 
considerable social and industrial impairment, and no more 
than occupational and social impairment with reduced 
reliability and productivity.



CONCLUSIONS OF LAW

1.  The schedular criteria for entitlement to a disability 
evaluation of 30 percent (but no higher) for PTSD for the 
period prior to April 28, 1998 have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.130, 4.132, 
and Diagnostic Code 9411 (as in effect prior to November 7, 
1996), 9411 (effective November 7, 1996).

2.  The schedular criteria for entitlement to a disability 
rating of 50 percent (but no higher) for PTSD for the period 
from April 28, 1998 have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.126, 4.130, 4.132, and 
Diagnostic Code 9411 (as in effect prior to November 7, 
1996), 9411 (effective November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the appellant's 
claim of entitlement to an increased evaluation for PTSD is 
"well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  A claim that a service-connected condition has 
become more severe is well-grounded where the claimant 
asserts that a higher rating is justified due to an increase 
in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 
(1992).  The Board also is satisfied that all relevant facts 
have been properly and sufficiently developed with regard to 
this issue. 

Service connection for an anxiety neurosis has been in effect 
since 1956, with a 30 percent evaluation in effect since 
1988.  In an October 1996 rating decision, the service 
connected mental health disorder was recharacterized as PTSD, 
and the 30 percent evaluation was continued.  

During the pendency of the veteran's appeal, the rating 
criteria for this code section were changed effective 
November 7, 1996.  See, Schedule for Rating Disabilities; 
Mental Disorders, 61 Fed. Reg. 52,695 (1996) (codified at 
38 C.F.R. § 4.130).  The United States Court of Veterans 
Appeals has held in Karnas v. Derwinski, 1 Vet. App. 308 
(1991), that, when the law or regulations change after a 
claim has been filed but before the appeal process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or permitted the 
Secretary to do otherwise and the Secretary did so.  
Therefore, the version of the criteria more favorable to the 
veteran should be applied.  

Under the former diagnostic criteria, Diagnostic Code 9411 
provided that a 10 percent evaluation was appropriate to 
symptomatology reflective of only mild social and industrial 
impairment.  It also provided that a 30 percent disability 
rating would be assigned where there was a definite 
impairment in the ability to establish and maintain effective 
and wholesome relationships with people, and the 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite social impairment.  A 50 percent rating 
would be assigned where the ability to establish and maintain 
effective or favorable relationships with people was 
considerably impaired and where, by reason of psychoneurotic 
symptoms, the reliability, flexibility and efficiency levels 
was so reduced as to result in considerable industrial 
impairment.  A 70 percent disability evaluation would be 
assigned where the ability to establish and maintain 
effective or favorable relationships with people was severely 
impaired and the psychoneurotic symptoms were of such 
severity and persistence that there is severe impairment of 
the ability to obtain and retain employment.  A 100 percent 
evaluation required that the attitudes of all contacts except 
the most intimate were so adversely affected as to result in 
virtual isolation in the community; totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; and 
demonstrably unable to obtain or retain employment.  
38 C.F.R. § 4.132, Part 4, Diagnostic Code 9411 (before 
November 7, 1996).  

The new rating criteria provide that a 10 percent rating is 
assigned where there is occupational and social impairment 
due to mild and transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during significant stress or with symptoms controlled by 
continuous medication.  They also provide that a 30 percent 
rating will be assigned where there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), to 
such symptoms such as:  depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), chronic 
sleep impairment and mild memory loss (such as forgetting 
names, directions, recent events).  A 50 percent rating will 
be assigned where there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of long-and short-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing or maintaining effective work and social 
relationships).  A 70 percent evaluation will be assigned 
where there is occupational and social impairment with 
deficiencies in most areas, such as school, work, family 
relations, judgment, thinking, mood, due to such symptoms as:  
suicidal ideation; obsessive rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control such as unprovoked 
irritability with periods of violence; spacial 
disorientation; neglect to personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent rating is to 
be assigned when there is a total occupational and social 
impairment, due to such symptoms such as:  gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  38 C.F.R. § 4.130 Part 4, Diagnostic Code 9411 
(after November 7, 1996).

In January 1993, the veteran presented for psychiatric 
evaluation.  Although he had never been married and had no 
children, he reported that he had friends and that he 
socialized.  The veteran reported symptoms of anxiety, 
nervousness, that he became upset easily, insomnia, teeth 
clenching and grinding, frequent depression, occasional 
suicidal ideation and occasional nightmares.  He reported 
taking antidepressants and mild tranquilizers.  The mental 
status examination reported that he was alert and oriented 
times 3.  His affect was somewhat blunted, restricted and 
anxious.  His overall attitude was quiet.  Mood was somewhat 
depressed and anxious.  There were no suicidal ideations or 
intentions at the interview and only in the past.  There was 
no evidence of auditory, visual or olfactory hallucinations.  
There were no loose associations.  Short term memory showed 
some impairment.  Long term memory was intact.  There was an 
adequate fund of knowledge.  Capacity for abstract thinking 
was fair to good.  Social judgment was regarded as good.  The 
diagnostic impression was that it was likely that the veteran 
likely had anxiety disorder, not otherwise specified, but 
without enough features to give this as a primary diagnosis.  
He also had features of a generalized anxiety disorder that 
he may have had prior to service.  He also had features of 
PTSD.  There was also intermittent depression, likely 
dysthymia with occasional major depressive episodes or major 
depression recurrent, in partial remission.  Diagnosis was 
anxiety disorder, not otherwise specified (mixed with 
features of PTSD and generalized anxiety disorder).  Major 
depression recurrent in partial remission and dysthymia.  The 
global assessment of functioning was reported as 70 in the 
year prior to the examination and at a level of 60-65 at the 
time of the examination.  The conclusion was that the veteran 
was not capable of sustaining employment at that time due to 
the severity of his symptoms but that he was capable of 
managing his own financial affairs and benefits.  

Outpatient psychiatry treatment records over the course of 
1995 reflect the absence of psychoses or suicidality.  The 
veteran presented with some preoccupation with the ongoing 
decline of his physical health, e.g. carotid occlusion, 
kidney stones etc.  

In July 1996, the veteran was afforded another psychiatric 
examination.  He reported flashbacks and nightmares.  He 
reported no social inadequacy.  He was alert and oriented to 
time, place and person.  Hygiene and grooming were good.  
Speech was tremulous at times, brief and monotonous.  Thought 
content was nondelusional.  His mood was depressed and affect 
was mood congruent.  He denied suicidal or homicidal 
ideation.  Concentration and attention was brief.  He denied 
significant disturbance of energy, motivation or appetite but 
reported restless sleep leading to insomnia and WWII 
nightmares.  Axis I diagnosis was PTSD; Axis IV was reported 
as severe; Axis V was reported as fair.   

On April 28, 1998, the veteran was afforded another VA mental 
disorders examination.  At this juncture, he reported not 
liking to socialize with people and that he was not close 
with his family.  He acknowledged having several girlfriends 
in the past, but reported no friends at the time of the 
examination.  He avoided eye contact and kept his eyes on the 
floor.  No thought disorder was noted.  He admitted to 
depression and anxiety but denied hallucinations.  He had 
poor memory.  He had normal intelligence and adequate 
insight.  MMPI-PTSD subscale test indicated mild PTSD.  
Diagnosis was PTSD, delayed onset, with anxiety and depressed 
features.  Axis IV was reported as the veteran without family 
or social support.  The veteran still had medical and PTSD 
problems; due to his old age, he was unable to work.  GAF was 
reported as 41, currently and within the past year.  

Treatment records do not reflect the veteran's being 
hospitalized within recent history for PTSD or any other 
mental health condition at all.

The law provides that the effective date for an increase in 
compensation shall be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, providing the claim was received within one year 
from such date. Otherwise, the effective date for an 
increased rating will be the date of receipt of claim or date 
entitlement arose, whichever is later.  38 U.S.C.A. º 
5110(a),(b)(2); 38 C.F.R. º 3.400(o).

Prior to April 28, 1998

During the appeal period. examiners have plainly noted 
relatively severe external factors, such as lack of support 
group and a variety of medical illnesses which provide the 
context within which the veteran's psychiatric problems are 
manifest.  

Notably, in 1993, the veteran was reported with good social 
judgment and as having a support structure of friends.  His 
long term memory was intact and his short term memory was 
only somewhat impaired.  On the one hand, the examiner 
reported a GAF of between 60-70, representing a range of mild 
to moderate symptomatology, and, at the same time, the 
examiner indicated that the severity of his symptoms rendered 
him incapable of sustaining employment.  The objective 
findings do not support the latter conclusion.  

In the context of the July 1996 examination, again no social 
inadequacy was noted.  Although Axis IV (psychosocial and 
environmental problems) was reported as severe, Axis V global 
assessment of functioning was regarded as fair.  The Board is 
unable to discern any worsening of the veteran's mental 
health at the time of that examination, particularly in 
consideration of the absence of any appreciably different 
symptomatology from that recorded in 1993.

In the Board's view the documented symptomatology more nearly 
approximates definite social and industrial impairment.  38 
C.F.R. § 4.7.  That is, the severity of the PTSD and anxiety 
symptoms during this time period appear to be more than 
moderate, but less than rather large.  Accordingly, a 30 
percent rating is warranted prior to April 28, 1998, under 
the old rating criteria.  

However, the Board finds that the preponderance of the 
evidence is against assignment of a rating in excess of 30 
percent under either the old or new criteria prior to April 
28, 1998.  Again, while certain symptoms were definitely 
manifested, the Board is unable to view the evidence as 
showing considerable industrial and social impairment.  The 
several VA examination reports suggest that he was able to 
interact with friends to some degree.

Further, evidence reflecting the veteran's PTSD/anxiety 
picture prior to April 28, 1998, does not show that any of 
the criteria for a rating in excess of 30 percent were met 
under the new criteria.  The medical records do not show 
flattened affect, circumstantial, circumlocutory, or 
stereotyped speech, panic attacks, or difficulty with 
commands.  Insight and judgment were essentially intact.  
Clinical treatment records collectively show mental health 
for the most part as not demonstrative of any serious 
impairment.  While the Board acknowledges that there was 
clearly impairment due to PTSD and anxiety during this 
period, it believed that the totality of the evidence is 
against a finding that there was such a reduction in 
reliability and productivity due to symptoms listed under the 
new rating criteria to warrant a rating in excess of 30 
percent. 

From April 28, 1998

After reviewing the evidence, the Board is persuaded that 
considerable social and industrial impairment due to the 
veteran's PTSD was ascertainable as of the April 28, 1998 VA 
examination so as to warrant assignment of a 50 percent 
rating under the old criteria.  Significantly, the report of 
this examination showed problems with concentration, 
depressed mood and poor sleep, and it appears clear from this 
point on that the veteran's service connected mental health 
condition has undergone an increase in severity. 

Nevertheless, the Board is compelled to conclude that a 
rating in excess of 50 percent is not warranted under either 
the old or the new rating criteria from April 28, 1998, on.  
While the examiner who conducted the examination described 
the PTSD as mild, use of this descriptive word is not in 
itself determinative.  Notably, the reported GAF score also 
was reported to be in the range of 41.  The Global Assessment 
of Functioning (GAF) scale is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994) [hereinafter DSM-IV].  According to DSM-IV, a 
global assessment of functioning at such a level is defined 
as major impairment in several areas such as work, family 
relations, judgment, thinking or mood.  serious symptoms or 
any serious impairments in social, occupational, or school 
functioning, bordering on major impairment in several areas 
such as work, family relations, judgment, thinking or mood.  
Such a rating, in the context of the findings, does not, in 
the Board's view, show severe enough of an impairment so as 
to warrant a rating in excess of 50 percent under the old 
rating criteria, however.  

The evidence does not show that any of the new rating 
criteria have been met for a rating in excess of 50 percent.  
In this regard, there is no evidence of suicidal ideation, 
obsessive rituals, illogical, obscure or irrelevant speech, 
near continuous panic or depression affecting the ability to 
function independently, appropriately and effectively.  While 
problems with impulse control have been noted, there is no 
showing of periods of violence.  There is also no evidence of 
spatial disorientation, neglect of personal appearance and 
hygiene.  While difficulty in maintaining relationships has 
been suggested, the Board is unable to view the evidence as 
showing an inability to establish and maintain effective 
relationships so as to warrant a rating in excess of 50 
percent under the new criteria. 

In closing, the Board stresses that there is no doubt that 
the veteran suffers significant impairment due to his PTSD.  
However, the question here is one of degree.  The Board 
believes that the evidence shows that a 30 percent rating was 
warranted prior to April 28, 1998.  As of April 28, 1998, the 
evidence shows an increase in severity so as to warrant a 50 
percent rating.  However, even after considering the 
provisions of 38 U.S.C.A. § 5107(b), the Board is unable to 
conclude that higher ratings are warranted during the 
pertinent time periods. 

The Board points out that the VA Schedule for Rating 
Disabilities contemplates average impairment in earning 
capacity.  In the present appeal, there is no evidence of 
record that the veteran's PTSD has itself caused marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluations).  In this regard, 
it appears that the veteran's unemployment, according to the 
April 28, 1998 VA examination is due to his old age and not 
due to a service-connected disability.  There is also no 
showing of the need for periods of hospitalization to render 
impracticable the application of the regular schedular 
standards.  Hence, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) for assignment of an extra-schedular 
evaluation.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to a 30 percent disability rating in excess of 30 
percent for PTSD prior to April 28, 1998 is denied.

Entitlement to a 50 percent disability rating for PTSD 
effective from April 28, 1998 is granted, subject, subject to 
the provisions governing the award of monetary benefits. 


REMAND

According to history, the veteran ostensibly underwent 
extracorporeal shock wave lithotripsy in 1989 due to kidney 
stones.  The procedure was apparently performed at the VA 
medical center in Milwaukee, Wisconsin, and a stent was 
placed at that time, which remained in place for several 
years and which subsequently calcified.  The stent was 
removed over the course of November 1991 to March 1992 and 
further treatment was administered; medical records for the 
latter period are fairly complete.  It is the veteran's 
contention that the stent should have been removed sooner and 
that it has led to other renal pathology.

Nevertheless, complete clinical and treatment records 
associated with the placement of the stent in 1989 have not 
been associated with the claims file, and it is not clear 
whether diagnoses of record were predicated on other than 
history as provided by the veteran.

The VA's statutory duty to assist him includes the obligation 
to obtain pertinent treatment records, the existence of which 
has been called to its attention.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990); Ivey v. Derwinski, 2 Vet. App. 320 
(1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the regional office (RO) for the following 
development:

1.  The RO should obtain the complete 
original clinical records of the 
veteran's hospitalization in 1989 for 
extracorporeal shock wave lithotripsy and 
right sided ureteral stent placement at 
VAMC Milwaukee, together with any records 
pertaining to subsequent treatment.  
These records should include all 
admitting notes, progress notes, nurses 
notes, physician/surgeon notes, 
consultation reports, releases and any 
diagnostic study reports.

2.  Thereafter, the claims file should be 
referred to a VA nephrologist or 
appropriate specialist.  The examiner is 
requested to review the claims folder, 
including any clinical and rehabilitation 
records.  Based on this review, the 
examiner is requested to offer an opinion 
as to the etiology of any current renal 
pathology and whether it is as least as 
likely as not that the calcification of 
the right ureteral stent caused and/or 
aggravated any current renal pathology.  
If the physician believes that an 
examination is warranted the veteran 
should be scheduled for an examination.  
The complete rationale for all opinions 
expressed must be provided.  All reports 
should be typed.

After undertaking any development deemed appropriate in 
addition to that specified above, the RO should review claims 
file.  Thereafter, the RO should readjudicate the issue of 
entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for residuals of calcification of a right ureteral stent.  If 
the determination remains adverse to the veteran, he and his 
representative, if any, should be furnished a supplemental 
statement of the case and an opportunity to respond thereto.  
Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  The Board 
intimates no opinion, either favorable or unfavorable, as to 
the ultimate disposition of this case.  No action is required 
of the veteran until he is notified by the RO.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

